Citation Nr: 0423155	
Decision Date: 08/23/04    Archive Date: 09/01/04	

DOCKET NO.  01-07 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for status post 
cholecystectomy with sphincter of Oddi dysfunction, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1995 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the appeal in 
December 2003.


FINDING OF FACT

The veteran's service-connected status post cholecystectomy 
with sphincter of Oddi dysfunction was manifested, from 
August 1, 2000, with recurrent right upper quadrant pain 
requiring stint placement and removal, with current nausea 
and vomiting, but material weight loss and hematemesis or 
melena with moderate anemia or other symptoms productive of 
severe impairment of health are not manifested, and control 
is currently maintained on medication.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but not greater, 
for status post cholecystectomy with sphincter of Oddi 
dysfunction have been met from August 1, 2000.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 7318, 7346 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims' 
(Court's) Pelegrini II v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that the Veterans Claims Assistance Act of 
2000 (VCAA) notice as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
immediately after November 9, 2000, the date the VCAA was 
enacted.

In the present case, a substantially complete application was 
received in August 2000.  Thereafter, in a rating decision, 
dated in December 2000, service connection was granted, and a 
10 percent evaluation was assigned.  Only after that rating 
decision was promulgated did the AOJ, in January 2004, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by the VA, and 
the need for the claimant to submit any evidence in her 
possession that pertains to the claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notice provided to the appellant was not given prior to 
the first AOJ adjudication of the claim in December 2000, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant has been afforded an examination and post service 
treatment records have been obtained.  The statement of the 
case, issued in July 2001, advised the veteran of the laws 
and regulations pertaining to her claim.  This, together with 
a January 2004 supplemental statement of the case, informed 
the veteran of the evidence of record and explained the 
reasons and bases for denial of her claim.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the appellant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA notice have been fully satisfied 
and, as discussed above, the timing of the notice has not 
been prejudicial error to the appellant in this case.

Disability evaluations are determined by applying the 
criteria set for in the VA's Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Medical records, dated during the veteran's active service, 
reflect that she underwent gallbladder removal in April 1999.  
A May 2000 treatment record reflects that the veteran was 
experiencing recurrent abdominal pain, and in June 2000 she 
underwent an endoscopic retrograde cholangiopancreatogram.

Private treatment records reflect that the veteran continued 
to experience right upper quadrant pain in January 2001; she 
underwent an endoscopic retrograde cholangiopancreatography 
with common bile duct sphincterotomy extension and stint 
placement.  In February 2001, the veteran underwent stint 
removal.

The report of a May 2003 VA examination reflects that the 
veteran reported that her symptoms had alleviated to a 
certain extent, but she still had upper quadrant pain, 
associated with nausea and vomiting.  She reported that the 
symptoms had improved with medication, but could occur up to 
three times per week.  She had not required pain relieved for 
the past two years.  The impression included sphincter of 
Oddi dysfunction, currently controlled with medication.

The veteran's service-connected status post cholecystectomy 
with sphincter of Oddi dysfunction has been evaluated under 
the provisions of Diagnostic Codes 7318 and 7346 of the 
Rating Schedule.  Diagnostic Code 7318 provides that for 
removal of gallbladder that is nonsymptomatic a 
noncompensable evaluation will be assigned.  With mild 
symptoms a 10 percent evaluation will be assigned, and with 
severe symptoms a 30 percent evaluation will be assigned.  
Diagnostic Code 7346 provides that with two or more of the 
symptoms for the 30 percent evaluation of less severity a 10 
percent evaluation will be assigned.  A 30 percent evaluation 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
requires symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

The Board concludes that under either Diagnostic Code 7318 or 
Diagnostic Code 7345 the evidence is in equipoise with 
respect to whether or not the symptoms the veteran 
experienced, beginning August 1, 2000, more nearly 
approximate the criteria for a 30 percent evaluation.  In 
this regard, symptoms that have required placement of a stint 
and subsequent removal thereof, appear to be more than mild 
in nature.  In resolving all doubt in the veteran's behalf, a 
30 percent evaluation may be granted from August 1, 2000.

This is the highest evaluation that may be assigned under 
Diagnostic Code 7318.  The record does not indicate that the 
veteran has experienced material weight loss, hematemesis, or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  Rather, the 
evidence of record indicates that the veteran has not 
experienced these symptoms.  Therefore, a preponderance of 
the evidence is against an evaluation greater than the 30 
percent granted herein.




ORDER

An increased rating of 30 percent, but not more, from August 
1, 2000, for status post cholecystectomy with sphincter of 
Oddi dysfunction is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



